886 F.2d 1317
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward Delbert DOSS, Defendant-Appellant.
No. 89-1896.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1989.

1
Before KENNEDY and DAVID A. NELSON, Circuit Judges, and THOMAS A. WISEMAN, Jr., Chief District Judge*.

ORDER

2
Defendant appeals from the district court's order denying his motion for revocation of the order detaining him pending trial and moves this court for bail pending trial.  The government has filed a brief opposing the defendant's release pending trial.


3
A review of the relevant information reveals that the district court did not err in ordering the defendant's detention pending trial.  See 18 U.S.C. Sec. 3142(e).  Accordingly, the district court's order denying the motion for revocation is affirmed.  The defendant's motion for bail pending appeal is denied.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation